The Family Court reasonably found that the father has the ability to pay child support in the sum of $716.32 per month {see Family Ct Act § 413). “A support magistrate is afforded considerable discretion in determining whether to impute income to a parent” (Matter of Julianska v Majewski, 78 AD3d 1182, 1183 [2010]), and we accord deference to a support magistrate’s credibility determinations (see Matter of Feng Lucy *670Luo v Yang, 89 AD3d 946, 947 [2d Dept 2011]; Matter of Tsarova v Tsarov, 59 AD3d 632, 633 [2009]). Here, the Support Magistrate’s findings regarding the father’s income, which were based on credibility determinations, are supported by the record. Accordingly, they should not be disturbed (see Matter of Gebaide v McGoldrick, 74 AD3d 966, 967 [2010]; Matter of Kennedy v Ventimiglia, 73 AD3d 1066 [2010]).
The father’s remaining contentions either are without merit or refer to matter dehors the record. Florio, J.E, Hall, Austin and Cohen, JJ., concur.